DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is now withdrawn because it depends from the previously withdrawn claim 4.  Accordingly, claims 4-5, 14-16, and 18-19 are withdrawn from consideration as being drawn to a non-elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “generating, by the controller, a notification that specifies the health state” in line 2, but it is not clear if this recitation is the same as, related to, or different from “generating, by the controller, a notification that specifies the health state of the human body” of claim 8, lines 16-17.  If they are the same, the recitation of claim 12 is redundant.  If they are different, the relationship between the two recitations should be made clear and they should be clearly distinguished from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 and 6-7 are directed to a method of determining the health state of the human body using a computational algorithm, which is an abstract idea.  Claims 1-3 and 6-7 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1] obtain data that is representative of measurements generated by a plurality of pressure sensors in the pressure-mitigation device, 
[B1] parse the data to identify patterns of the measurements that are indicative of movements of the human body, and 
[C1] determine the health state of the human body based on the identified patterns of the measurements.
These elements [A1]-[C1] of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2] a structural body that includes – 
an ingress interface to which a pump is fluidically couplable, and 
an egress interface to which a pressure-mitigation device with a plurality of chambers is fluidically couplable; 
[B2] a processor; and 
[C2] a memory that includes instructions for establishing a health state of a human body positioned on the pressure-mitigation device, wherein the instructions, when executed by the processor, cause the controller to: 
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] are mere instructions to apply the exception and/or generally linking the use of the judicial exception to a particular technological environment or field of use.  Indeed, element [A2] is a mere generic or non-descript pneumatic fixture having an inlet and an outlet.  This fixture is attached to a processor and memory (the elements [B2] and [C2]).  Attaching a generic pneumatic fixture to a processor/memory that receives pressure readings is merely applying the judicial exception embodied on the processor/memory and/or merely linking the judicial exception to a particular field of use, pneumatics.  Alternatively, the element [A2] does not integrate the exception into a practical application of the exception since the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere connecting a pneumatic device at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
Furthermore, the elements [B2]-[C2] are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A1] does not qualify as significantly more because this limitation are mere instructions to apply the exception, generally linking the use of the judicial exception to a particular technological environment or field of use, and/or merely insignificant extrasolution activity to the judicial exception, e.g., mere connecting a pneumatic device at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the structural body is nothing more than an inlet and outlet of a pneumatic device.  Such devices are conventional as evidenced by: 
U.S. Patent Application Publication No. 2004/0201487 (Benson) discloses that pneumatic tubes are conventional (paragraph 0043 of Benson);
U.S. Patent Application Publication No. 2020/0268163 (Duvert) discloses that pneumatic tubes, pipes, and connectors are typical (paragraph 0028 of Duvert); 
U.S. Patent No. 5,216,768 (Bodine) discloses that air hoses are typical (col. 12, lines 5-26 of Bodine); 
U.S. Patent No. 5,325,551 (Tappel) discloses conventional connector elements for air hoses (col. 4, lines 15-33 of Tappel);
U.S. Patent Application Publication No. 2005/0172405 (Menkedick) discloses that pneumatic connectors are conventional (paragraphs 0568 and 0626 of Menkedick);
U.S. Patent Application Publication No. 2010/0064443 (Lee) discloses that air pipes between pumps and air mattress are conventional (paragraph 0004 of Lee); and
U.S. Patent Application Publication No. 2010/0071137 (Doehler) discloses that air pipes between pumps and air mattress are conventional (paragraph 0028 of Doehler).
Further, the elements [B2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-3 and 6-7 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 2: “a data interface at which to receive one end of a data cable interconnected between the controller and the pressure-mitigation device”; and
Claim 3: “the data interface”.
Each of these claims limitations does not integrate the exception into a practical application.  In particular, the data interface is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Alternatively, the data interface is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f) 
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the data interface is nothing more than a generic and non-descript electrical connector or cable.  Such devices are conventional as evidenced by paragraphs 0039-0040 of U.S. Patent Application Publication No. 2003/0046762 (Stolpmann), paragraph 0041 of U.S. Patent Application Publication No. 2014/0320290 (Reeder), and paragraph 0070 of U.S. Patent Application Publication No. 2010/0001864 (O’Brien).
Alternatively, the data interface is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of input) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 17 is directed to a method of inferring a health state of the human body using a computational algorithm, which is an abstract idea.  Claim 17 does not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 17 is as follows:
Step 1: Claim 17 is drawn to a machine.
Step 2A – Prong One: Claim 17 recites an abstract idea.  In particular, claim 17 recites the following limitations:
[A1] obtaining data; and 
[B1] examining the data so as to establish whether a criterion has been met relating to movement of the human body that is situated on the pressure-mitigation device;
[C1] inferring a health state of the human body in response to identifying a pattern of values in the data that indicate the criterion has been met.
These elements [A1]-[C1] of claim 17 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 17 recites the following limitations that are beyond the judicial exception:
 [A2] 17. A non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
[B2] initiating a connection with a controller that is responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface; 
[C2] data indicating pressure of each of the chambers over a period of time;
[D2] causing display of a notification that specifies the health state.	
These elements [A2]-[D2] of claim 8 do not integrate the exception into a practical application of the exception.  The element [A2] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). The element [B2] is merely an instruction to implement a connection with a computer, which is merely using a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  The controller being responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface is not part of the claimed instructions on claimed medium. The element [C2] merely describes the nature of the data and does not incorporate the chambers as part of the claimed instructions on claimed medium.    The element [D2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere displaying a notification at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Step 2B: Claim 17 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  The element [B2] is merely an instruction to implement a connection with a computer, which is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  The element [C2] merely describes the nature of the data and does not incorporate the chambers as part of the claimed instructions on claimed medium.  The element [D2] is merely insignificant extrasolution activity to the judicial exception, e.g., simply displaying the results of the algorithm that uses conventional, routine, and well known elements of a computer.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0008710 (Young)(previously cited).
With respect to claim 1, Young teaches a controller comprising: 
a structural body that includes – 
an ingress interface to which a pump is fluidically couplable (the interface to the pump 14, 508 of Young), and 
an egress interface to which a pressure-mitigation device with a plurality of chambers is fluidically couplable (the interface to the bladders 12a-e, 28a-e, 32a-e, 38a-e, 502a-e, 510a-c, 516a-c of Young); 
a processor (paragraphs 0024, 0028, 0031, 0045, 0053, and 0058 of Young); and 
a memory that includes instructions for establishing a health state of a human body positioned on the pressure-mitigation device, wherein the instructions, when executed by the processor, cause the controller to: 
obtain data that is representative of measurements generated by a plurality of pressure sensors in the pressure-mitigation device (obtaining data from the pressure sensors; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young), 
parse the data to identify patterns of the measurements that are indicative of movements of the human body (parsing the data from the pressure sensors; abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young), and 
determine the health state of the human body based on the identified patterns of the measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
With respect to claim 2, Young teaches a data interface at which to receive one end of a data cable interconnected between the controller and the pressure-mitigation device (the interface for the wired connections; paragraphs 0023-0024, 0028-0029, 0032, 0045, and 0063 of Young).
With respect to claim 3, Young teaches that the controller is configured to receive, via the data interface, the data as the measurements are generated by the plurality of pressure sensors (paragraphs 0023-0024, 0028-0029, 0032, 0045, and 0063 of Young).
With respect to claim 6, Young teaches that the instructions further cause the controller to: for each chamber of the plurality of chambers, establish a corresponding subset of the measurements based on a determination that the corresponding subset is associated with a corresponding pressure sensor collocated near that chamber (the pressure sensors; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young).
With respect to claim 8, Young teaches a method comprising: 
receiving, by a controller, data that is representative of a temporal series of measurements generated by a plurality of pressure sensors in a pressure-mitigation device that is disposed between a human body and a surface (receiving data from the pressure sensors over time; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young), wherein each pressure sensor of the plurality of pressure sensors is responsible for monitoring pressure of a corresponding chamber of the pressure-mitigation device in real time, and outputting a corresponding subset of the measurements to indicate the pressure (abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); 
parsing, by the controller, the data to identify patterns of the measurements that are indicative of movements of the human body (parsing the data from the pressure sensors; abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young); and 
inferring, by the controller, a health state of the human body based on the patterns of the measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements);
generating, by the controller, a notification that specifies the health state of the human body (paragraph 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 10, Young teaches inferring, by the controller, a vital sign based on the patterns of the measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
With respect to claim 11, Young teaches that the vital sign is blood pressure, heart rate, or respiratory rate (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, and respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements).
With respect to claim 12, Young teaches generating, by the controller, a notification that specifies the health state; and transmitting, by the controller, the notification to a computing device for review (paragraph 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 13, Young teaches that the computing device is associated with a caregiver responsible for managing the human body (paragraph 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 17, Young teaches a non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
initiating a connection with a controller that is responsible for controllably inflating chambers of a pressure-mitigation device that is disposed between a human body and a surface (the communication between devices; abstract, paragraphs 0003-0005, 0022-0024, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); 
obtaining, via the connection in real time, data that indicates pressure of each of the chambers over a period of time (obtaining data from the pressure sensors; abstract, paragraphs 0003-0005, 0022-0024, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); and 
examining the data so as to establish whether a criterion has been met relating to movement of the human body that is situated on the pressure-mitigation device (examining the data to establish whether the sleepiness threshold is met; paragraphs 0031, 0033, 0035, 0058-0061 of Young);
inferring a health state of the human body in response to identifying a pattern of values in the data that indicate the criterion has been met (determining drowsiness from the sleepiness threshold, paragraphs 0003-0005, 0019, 0024-0027, 0030-0031, 0033,  0035, 0037, 0039-0041, 0049, 0057-0061, and 0063 of Young); and
causing display of a notification that specifies the health state (alerting the drive of the drowsiness; paragraph 0030-0031, 0033, and 0061-0063 of Young).
		
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of U.S. Patent Application Publication No. 2016/0302729 (Starr)(previously cited).
Young teaches that the array of sensors 22 can include semiconductor sensors or another type of sensors (paragraph 0022 of Young).  Starr teaches that semiconductor resistive sensors are common pressure sensors (paragraph 0046 of Starr).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the semiconductor resistive sensors of Starr as the sensors of Young since (1) Young teaches that semiconductor sensors may be used and Starr teaches such sensors, (2) the sensors of Starr are the most common and/or (3) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 7, the combination teaches or suggests that each measurement is indicative of a change in electrical resistance experienced by a corresponding pressure sensor due to a force applied by the human body (the pressure sensors of Starr used as the sensors of Young).
Response to Arguments
The Applicant’s arguments filed 4/7/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/7/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 4/7/2022, the previous claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
However, there are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 4/7/2022.
35 U.S.C. 101
With respect to the rejection of claims 1-3, 6-8, and 10-13, the previous claim rejections under 35 U.S.C. 101 are withdrawn in view of the claim amendments filed on 4/7/2022
However, there are new grounds of claim rejections under 35 U.S.C. 101 that were necessitated by the claim amendments filed on 4/7/2022.
With respect to claim 17, the Applicant first asserts that the claims are not directed to a judicial exception.  The Examiner respectfully disagrees.  Claim 17 recites an abstract idea in the form of the elements [A1]-[C1] of claim 17, listed above since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
The Applicant asserts:

    PNG
    media_image1.png
    401
    767
    media_image1.png
    Greyscale

This argument is not persuasive.  An improved mental process is still a mental process even if such a mental process results in more accurate results.1,2  Also, having the claims focus on determining the health state of the human body is not itself limiting the claims to improving the technology because cases that involve practical, technological improvements extend beyond simply improving the accuracy of a prediction.3 See, e.g., McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1315 (Fed. Cir. 2016) (“The claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.”); Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304 (Fed. Cir. 2018) (finding patent eligible a claim drawn to a behavior-based virus scan that protects against viruses that have been “cosmetically modified to avoid detection by code-matching virus scans”); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1330, 1333 (Fed. Cir. 2016) (discussing patent eligible claims directed to “an innovative logical model for a computer database” that included a self-referential table allowing for greater flexibility in configuring databases, faster searching, and more effective storage); CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358, 1368 (Fed. Cir. 2020) (explaining that the claims at issue focus on a specific means for improving cardiac monitoring technology; they are not “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery” (quoting McRO, 837 F.3d at 1314)).
Prior art rejections
With respect to claim 1, the Applicant asserts:

    PNG
    media_image2.png
    382
    764
    media_image2.png
    Greyscale

This argument is not persuasive.  Young teaches a structural body in the form of an ingress interface to which a pump is fluidically couplable (the interface to the pump 14, 508 of Young) and an egress interface to which a pressure-mitigation device with a plurality of chambers is fluidically couplable (the interface to the bladders 12a-e, 28a-e, 32a-e, 38a-e, 502a-e, 510a-c, 516a-c of Young).  Because the interface to the pump and the interface to the bladders exist and met the structure defined by claim 1, they are, by definition, part of the claimed controller. Because the interfaces are part of the controller and are connected to the pump and the bladders, the controller is fluidically coupled to the pump and the pressure-mitigation device.
With respect to claims 8 and 17, the Applicant asserts:

    PNG
    media_image3.png
    239
    762
    media_image3.png
    Greyscale

This argument is not persuasive.  Claim 8 recites the step of generating, by the controller, a notification that specifies the health state of the human body (paragraph 0030-0031, 0033, and 0061-0063 of Young).  Claim 8 does not place any limitations on the controller’s structure.  For example, the controller, as claimed, can be contained within a single casing or dispersed throughout the vehicle. Similarly, claim 17 recites a non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: causing display of a notification that specifies the health state (alerting the drive of the drowsiness; paragraph 0030-0031, 0033, and 0061-0063 of Young). Claim 17 does not place any limitations on the structure of the processor and/or medium.  For example, the processor and/or medium, as claimed, can be monolithic structures or dispersed throughout the vehicle.  Young discloses that the control unit 15 and controller 24 which performs the claimed operations may be a single structure or multiple structures (paragraphs 0028-0029 and 0032 of Young).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[T]he improvement in computational accuracy alleged here does not qualify as an improvement to a technological
        process; rather, it is merely an enhancement to the abstract mathematical calculation of haplotype phase itself...The
        different use of a mathematical calculation, even one that yields different or better results, does not render patent
        eligible subject matter.” In re Board of Trustees of Leland Stanford Junior University, 991 F.3d 1245 (Fed. Cir.
        2021).
        
        2 “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp, 839 F.3d 1138
        (Fec. Cir. 2016).
        
        3 See In re Board of Trustees of Leland Stanford Junior University, 991 F.3d 1245 (Fed. Cir. 2021).